Citation Nr: 1710130	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  10-34 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for gout.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to January 1984 and from January 1985 to January 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously remanded in September 2015 for a Board hearing to be scheduled.  In December 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In February 2016, the matter was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is warranted.

The February 2016 remand directed the AOJ to schedule the Veteran for a VA       gout examination and provide a nexus opinion.  However, no such examination or opinion was obtained.  Instead, the AOJ referenced a March 2016 kidney examination scheduled in conjunction with a different claim, which did not address the gout claim.  Consequently, the claim must be remanded for compliance with the Board's prior instruction.  See Stegall v. West, 11 Vet. App. at 268 (1998).  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103(c) (West 2014).


Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate updated VA treatment records dating since October 2015.

2. After the above has been completed to the extent possible, schedule the Veteran for a VA gout examination. The claims file must be reviewed by the examiner. All indicated tests should be conducted and the results reported.

After review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's gout arose in service or is otherwise related to service.  In rendering this opinion, the examiner should address the significance, if any, of the Veteran's argument that treatment for kidney stones in service suggests gout was present in service based on      the medical article from the National Kidney Foundation noting that gout can cause kidney stones (labeled "Correspondence" in VBMS received December 18, 2015). 

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner    (i.e. additional facts are required, or the examiner does     not have the needed knowledge or training.)

3. After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



